Citation Nr: 1748874	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  08-13 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for the service-connected left hip limitation of flexion beginning January 22, 2016.

2.  Entitlement to an evaluation in excess of 20 percent for the service-connected limitation of left hip adduction beginning January 22, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States Navy from February 1974 to May 1986.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA) in which, in part, an increased evaluation was denied for the service-connected left hip arthritis.  Thereafter, in a rating decision issued in April 2010, the RO granted service connection for limitation of left hip adduction and assigned an initial evaluation of 10 percent for that disability, effective November 24, 2009.  The appellant then appealed the initial ten percent evaluation that was assigned to the left hip limitation of adduction when service connection was granted.  

The appellant presented testimony at a personal hearing held at the RO before a Decision Review Officer (DRO) in March 2010.  The transcript from that hearing has been associated with the evidence of record.

The Board remanded the case for additional development in January 2013, and August 2015.  While the case was in remand status subsequent to the August 2015 Board action, the left hip disability rating was increased to 30 percent based on limitation of flexion and the left hip limitation of adduction rating was increased to 20 percent.  These increased evaluations were assigned in a rating decision issued in February 2016.  Both of these increased evaluations for the left hip were assigned an effective date of January 22, 2016.  Accordingly, a "staged" rating was created by this award.  Hart v Mansfield, 21 Vet. App. 505 (2007).  Also, as these increases do not represent the maximum ratings available for hip disabilities from the date of the claims, a full grant of the benefits sought was not promulgated and the appellant's claim remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Thereafter, in February 2017, the Board denied the first tier of the staged rating for each left hip disability and remanded the claims for increased evaluations for each left hip disability beginning January 22, 2016.  Therefore, the issues on appeal are as listed on the title page.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran was scheduled for a VA examination in April 2017 in relation to his left hip limitation of flexion; he failed to report and has not shown good cause for doing so.

2.  Entitlement to an increased rating for the left hip limitation of flexion cannot be established without the scheduled examination.

3.  The left hip limitation of flexion increased rating claim is not an initial original claim.

4.  The Veteran was scheduled for a VA examination in April 2017 in relation to his left hip limitation of adduction; he failed to report and has not shown good cause for doing so.

5.  Entitlement to an increased rating for the left hip limitation of adduction cannot be established without the scheduled examination.

6.  The left hip limitation of adduction increased rating claim is an initial original claim.

7.  The evidence of record is insufficient to establish the existence of a left hip flail joint or left hip ankylosis.


CONCLUSIONS OF LAW

1.  The claim for an increased rating for the left hip limitation of flexion is denied as a matter of law.  38 C.F.R. § 3.655(b) (2017). 

2.  The criteria for an evaluation in excess of 20 percent for the left hip limitation of adduction have not been met at any time since January 22, 2016.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.55, 4.59, 4.71, 4.71a, Diagnostic Codes 5250-5255 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Neither the Veteran nor his representative has referred to any deficiencies in either the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, United States Supreme Court, Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [Veteran] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a Veteran's failure to raise a duty to assist argument before the Board).  Thus, VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

II.  The Merits of the Claims

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a medical examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record.

The Board's February 2017 remand instructions stated that the Veteran was to be scheduled for an examination of his left hip.  The examination was found to be necessary in order to obtain range of motion findings referenced by the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016) as required by the final sentence of 38 C.F.R. § 4.59.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  Because the January 2016 VA examination results did not reflect full compliance with Correia, the Board determined that a new VA examination was required.

The Veteran was scheduled for a left hip examination on April 26, 2017.  The Veteran failed to report for that examination.  The Veteran has not provided any reason for his failure to report to the April 2017 examination.  

The Board notes that the evidence of record does not include the notice of examination that was provided to the Veteran.  However, the July 2017 supplemental statement of the case (SSOC) did inform him of the finding that he had failed to report for the scheduled examination and he has not asserted that he failed to receive notice.  Furthermore, the February 2017 Board remand informed the Veteran that it was his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause might include denial of the related claim(s).  38 C.F.R. §§ 3.158 and 3.655. 

In addition, in the September 2017 Appellant's Post Remand Brief, the Veteran's representative provided no statement of good cause for the Veteran's failure to report to his April 2017 VA examination.  Therefore, the Board finds that the Veteran failed to report for a necessary examination without good cause.

A.  Limitation of left hip flexion claim

When a veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence.  However, when the examination was scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655.  The Veteran was granted service connection for his left hip arthritis in November 2004.  He did not file a notice of disagreement within one year of that rating and the decision became final.  Thus, this claim is a claim for increase.

As explained above, the Veteran failed to report for the scheduled April 2017 VA examination without good cause.  The examination was necessary and he had been put on notice of why the examination was necessary.  The claim of entitlement to an increased rating for the left hip limitation of flexion in excess of 30 percent beginning January 22, 2016 is therefore denied.  38 C.F.R. § 3.655.  The Board does not have discretion to hold otherwise as the regulation uses the phrase "shall be denied."

B.  Limitation of left hip adduction claim

As previously noted, when a veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence.  Here, the claim relating to the left hip limitation adduction is related to the initial rating assigned in the April 2010 rating decision in which service connection was granted.  Therefore, this claim is related to an original compensation claim.

Because the available record does not provide a basis for awarding the benefit sought, because the Veteran failed to report for his scheduled VA examination, and because this matter arises from an original compensation claim, the Board must rely on the evidence of record.  38 C.F.R. § 3.655(a),(b).  The evidence of record includes VA treatment records dated Between January 2016 and January 2017.  However, there is no evidence of record dated from January 22, 2017 onward that addresses the Veteran's left hip range of motion.  There is nothing in the evidence of record to indicate that the Veteran has a left hip flail joint (Diagnostic Code 5254) or that the Veteran has any ankylosis of the left hip joint (Diagnostic Code) 5250.  

Therefore, the Board finds that the preponderance of the evidence is against a disability rating in excess of 20 percent for the left hip limitation of adduction from January 22, 2017 onward.  Hence the appeal as to a higher rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 


ORDER

Entitlement to a disability evaluation is excess of 30 percent for the service-connected left hip limitation of flexion is denied as of January 22, 2016.

Entitlement to a disability evaluation in excess of 20 percent for the service-connected left hip limitation of adduction is denied as of January 22, 2016.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


